Citation Nr: 0109536	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

The propriety of the initial noncompensable evaluation 
assigned for herpes simplex infection.

The propriety of the initial noncompensable evaluation 
assigned for a left wrist ganglion cyst.

Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities, pursuant to 
the provisions of 38 C.F.R. § 3.324.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from May 1995 to 
November 1998.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a September 1999 rating decision of the RO.  In that 
decision, the RO, among other actions, granted service 
connection for thoracic strain, herpes simplex infection, a 
left wrist ganglion cyst, spider veins of the right leg, and 
spider veins of the left leg.  A noncompensable rating for 
each of these disabilities was assigned, effective November 
25, 1998, the day following the veteran's separation from 
service.  Further, the RO denied entitlement to a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.

The RO, by its decision entered in September 1999, also 
denied service connection for migraine headaches and for 
insomnia, finding that the veteran's claims were not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, the new law 
eliminates the concept of a well-grounded claim, redefines 
VA's obligations with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist a claimant in 
developing a claim that was not well grounded.  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-2100 (2000).  It also applies to 
any denial that became final during the period beginning July 
14, 1999, if such denial was issued because the claim was not 
well grounded, and a timely motion for review is made.  Id.  
In view of the substantive changes brought about by the 
Veterans Claims Assistance Act of 2000, these matters are 
referred to the RO for any action deemed appropriate.


One of the issues certified for appeal is entitlement to a 
rating greater than compensable for thoracic strain.  The 
veteran does not reference thoracic strain in her notice of 
disagreement received in November 1999.  On her VA Form 9 
received in January 2000, she requests entitlement to a 10 
percent evaluation for herpes simplex infection and 
entitlement to a 10 percent evaluation for a left wrist 
ganglion cyst.  She also requests entitlement to a 10 percent 
rating based on the provisions of section 3.324, pointing 
mainly to thoracic pain and spider veins to support that 
request.  However, she does not request entitlement to a 10 
percent evaluation for either thoracic strain or for spider 
veins.  Moreover, on the typewritten page that accompanies 
her VA Form 9, she also mentions thoracic strain and spider 
veins only in the context of a claim for section 3.324 
benefits.  Having reviewed the procedural posture of this 
case, the Board determines that the veteran has not initiated 
an appeal with respect to the issues of entitlement to a 
rating greater than noncompensable for thoracic strain or 
spider veins.  

In a statement received at the Board in March 2000, the 
veteran requested assignment of a 10 percent rating for 
spider veins of the right leg and a 10 percent rating for 
spider veins of the left leg.  The issues of entitlement to 
increased ratings for spider veins involving the legs have 
not been adjudicated and are not currently before the Board; 
accordingly, these matters are also referred to the RO for 
any action deemed appropriate.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issues as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In that decision, the United States Court of Appeals 
for Veterans Claims (Court) determined that original awards 
are not to be construed as claims for increased ratings.

The decision that follows addresses the issue of the 
propriety of an initial noncompensable rating for herpes 
simplex infection.  The remaining issues listed on the title 
page of this decision are addressed in a remand at the end of 
this decision.



FINDING OF FACT

Since the November 25, 1998 grant of service connection for 
herpes simplex infection has not been shown to be active; the 
disability is manifested primarily by asymptomatic scarring 
of the left buttock.


CONCLUSION OF LAW

As the initial noncompensable rating assigned for herpes 
simplex infection is proper, the criteria for a compensable 
evaluation have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805, 7806 
(2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A service department treatment entry of mid-January 1996 
indicates that the veteran had ulcerated lesions on portions 
of the genitalia.  The diagnosis was genital herpes simplex 
II.  In late January 1996, the veteran indicated that herpes 
was resolving.   Medication was prescribed in the event of 
future outbreaks.  Subsequent service medical records, 
including a report of an examination performed in November 
1998 for service separation, do not make reference to 
recurrences of herpes genitalia infection.  

A VA medical examination was performed in July 1999.  The 
veteran's history of infection by herpes simplex virus, type 
II was noted.  Clinical inspection showed that the left 
buttock had some healing scars from the veteran's last herpes 
simplex outbreak.  The area was scabbed over; it was dry; 
there was no discharge.  

A VA gynecological examination was performed in August 1999.  
The veteran gave a history of herpes simplex virus, type II 
infection, since 1997, with monthly outbreaks for which she 
used medication.  The examination report makes no reference 
to clinical findings of herpes genitalia infection.  The 
diagnosis was history of herpes simplex virus, type II.

In the veteran's notice of disagreement dated in November 
1999, she stated that herpes simplex caused exfoliation, 
exudation and itching of a large area of the buttocks.  She 
claimed that herpes simplex had been an active disease 
process when she was examined by VA.  She asserted that 
outbreaks of herpes occurred frequently, sometimes more than 
once a month, and that she had to take medication several 
times per month.

II.  Analysis

The Board is satisfied that, with respect to the claim for a 
higher evaluation for herpes simplex infection, all relevant 
facts have been properly developed. and that no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran's service medical records have been associated with 
the claims file, and he has been afforded VA examination 
during the course of this appeal.  Furthermore, there has 
been identified no evidence in the record that has not been 
obtained which is necessary for a fair adjudication of the 
veteran's claim.  .  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole-recorded 
history.  38 C.F.R. § 4.2 (2000).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20 (2000).  Herpes simplex is rated by 
analogy to eczema.  

A noncompensable rating is warranted for eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).

A review of the record demonstrates that the veteran had an 
in-service episode of herpes simplex infection during January 
1996.  Thereafter, service medical records do not show 
complaints, findings or treatment for infection from herpes 
simplex.  

When the veteran was examined by VA during July 1999, some 
scarring of the left buttock was noted as a residual of 
herpes simplex infection.  The left buttock is a nonexposed 
and relatively small area; there was no clinical indication 
of evidence of exfoliation, exudation or itching.  Infection 
from herpes simplex, claimed by the veteran to be active at 
the time of the VA examination, was simply not substantiated.  

Although the veteran reports recurrent outbreaks of infection 
from herpes simplex, there is no documented pattern of 
frequent medical visits for treatment of the reputed active 
recurrences.  In order to be entitled to assignment of a 10 
percent rating, there must be evidence of exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  This has not been demonstrated.  

As previously noted, a VA examiner identified scarring as a 
residual of herpes simplex infection.  Accordingly, the 
disability may be rated by analogy to scars under potentially 
applicable alternate diagnostic codes.  Here, the objective 
evidence does not indicate that scars from herpes simplex 
infection are ulcerated; that they are tender and painful to 
objective demonstration; or that they in any way impair 
function.  Accordingly, no basis is provided for assignment 
of a compensable rating under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, or 7805.  

The Board has reviewed the entire evidence of record and 
finds that the noncompensable rating assigned by the RO for 
herpes simplex infection from November 25, 1998 reflects the 
most disabling this disorder has been since the beginning of 
the appeal period.  Thus, the Board concludes that a staged 
rating for herpes simplex infection is not warranted.  
Fenderson, supra.  

Under these circumstances, the claim for a higher initial 
evaluation for service-connected herpes simplex infection 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

A compensable evaluation for herpes simplex infection is 
denied.


REMAND

A left wrist ganglion cyst, which the RO has rated by analogy 
to synovitis, is, in turn, rated on limitation of motion of 
the wrist (Diagnostic Code 5215).  With respect to the left 
wrist, a service department treatment entry of January 1998 
reflects complaints of left wrist pain, but no clinical 
findings of deformity or limitation of motion.  Subsequently, 
the only post-service medical evidence is the report of a 
July 1999 VA examination, which confirms the presence of a 
left wrist ganglion cyst, but contains no reference to range 
of motion studies of the left wrist.

The report of the July 1999 VA examination does record a 
history and some clinical findings with respect to the left 
wrist.  However, the report does not adequately address the 
impact of pain, weakness, fatigability or incoordination on 
function.  

It does not appear, then, that in evaluating the left wrist 
disability, the RO took into account functional loss due to 
pain, weakness, fatigability or incoordination, as mandated 
by 38 C.F.R. §§ 4.40 and 4.45, in addition to disability 
based on limitation of motion.  Accordingly, the RO should 
afford the veteran another VA examination to assess the 
current nature and extent of his left wrist disability.  In 
this regard, the RO's attention is directed to the case of 
DeLuca v, Brown, 8 Vet. App. 202 (1995) wherein the Court 
held that it was essential that the rating examination 
adequately portray the functional loss resulting from service 
connected disability.  Moreover, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Under these circumstances, the Board finds that, after 
associating with the record all outstanding pertinent medical 
records, the veteran should undergo VA examination to obtain 
necessary findings for evaluation of her ganglion cyst of the 
left wrist. The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  

The RO should also undertake any further development and/or 
notification action deemed warranted by the Veterans Claims 
Assistance Act of 2000.  Thereafter, the RO should adjudicate 
the claim, taking into consideration the factors noted above, 
and, if necessary, the appellant's entitlement to a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 for multiple nonservice-connected disabilities. 

In view of the foregoing, these matters are hereby REMANDED 
for the following:

1.  All up-to-date VA and private medical 
records relating to treatment of the 
veteran's left wrist ganglion cyst, not 
currently contained in the claims file, 
should be secured for inclusion in the 
record.  

2.  After all records received pursuant 
to the above-requested development are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination to determine 
the nature and extent of disability now 
present from a left wrist ganglion cyst.  
The entire claims file, to include a 
complete copy of this REMAND must be made 
available to, and be reviewed by, the 
physician designated to examine the 
veteran.  Any indicated special studies 
should be performed and clinical findings 
reported in detail.  The examiner should 
set forth detailed findings regarding 
functional loss attributable to the left 
wrist, including limitation of motion, 
pain, weakness, fatigability or 
incoordination.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability with repeated motion 
or during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability with repeated use 
or during a flare-up, that fact should be 
so stated.  Otherwise, all examination 
findings, along with the complete 
rationale for each opinion expressed or 
conclusion reached should be set forth in 
a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any other 
indicated development, the RO should 
review the claim for a higher initial 
evaluation ganglion cyst of the left 
wrist in light of all pertinent evidence 
and legal authority, to include that 
cited to herein.  Such adjudication 
should include consideration of 
functional loss due to pain and other 
factors, as indicated above, as well as 
whether any higher evaluation is 
warranted at any stage since the grant of 
service connection for that condition, 
pursuant to the authority noted above.  
If the veteran is not granted a 
compensable rating for a left wrist 
ganglion cyst, the RO must then 
adjudicate the issue of entitlement to a 
10 percent rating for multiple 
noncompensable service-connected 
disabilities, pursuant to the provisions 
of 38 C.F.R. § 3.324.  

6.  If any benefit sought on appeal is 
not granted, the appellant should be 
furnished an appropriate  supplemental 
statement of the case (to include 
citation to and discussion of 38 C.F.R. 
§§ 4.40 and 4.45, DeLuca, and Fenderson) 
and be afforded an opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

